This is an original proceeding in habeas corpus. Petitioner alleges that he is a convict in the state penitentiary at McAlester, Okla., under sentence for a term of seven years on a conviction for burglary from the district court of Oklahoma county; that he is being subjected to cruel and unusual punishment in being held in solitary confinement.
Since there is no showing that petitioner has pursued the legal remedies provided for those confined in the penitentiary, relief will not be granted by habeas corpus. Sections 9205 and 9216, Comp. St. 1921. It has been held by this court in the case of Ex parte Terrill, 47 Okla. Crim. 92, 287 P. 753, that until the legal remedies have been denied or exhausted this court will not entertain the collateral remedy of habeas corpus.
The writ is denied.
DAVENPORT and CHAPPELL, JJ., concur.